Title: To Thomas Jefferson from Hugh Chisholm, 15 June 1807
From: Chisholm, Hugh
To: Jefferson, Thomas


                        
                            Dear Sir
                            
                            Poplar forrist Jun 15th 1807
                        
                        I now rite you to inform you how I am situateid in my work. I am at this Time idle for the want of the fraims and have been so far ten days and it will Be ten more before he gets
                            hear I wish you woud mention to him the next mail and Hurry Him on for there is nothing that I can do Except strip the
                            Brick hill and burn them which I mean to do tomorrow Jessy is still
                            hauling sand and as he is to hall all for me I dont Esspect that he will come down as soon as you look  for him for there is the water and wood that I never thouth of at the tim that see
                            you and Griffin says that he will not Hall any thing for the Bilbey
                            at all please to send me thirty dollars the next Mail Except my best wishes
                        
                            Hugh Chisholm
                            
                        
                    